Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed September 17, 2021. Claims 1, 3, 8, 10, 15, and 17 have been amended. Claims 1-20 remain pending in this application.

Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive.

Applicants are arguing in substance the following:

Arguments to Claims 1, 8, and 15:
a) The prior art reference- ‘Andreev does not explicitly teach the recent amendments made to claims 1, 8, and 15’.

Response to argument a:
	While the Examiner appreciates the amendments made to claims 1, 8, and 15, they have not been found to overcome the current rejection because the amendments are considered new matter. The amendment made implies the access management 

The examiner has addressed arguments directed to claim limitations as stated only. Arguments not directed towards claim limitations have not been addressed. Applicant(s) is/are urged to direct arguments for claim limitations recited, because arguments not directed to claim limitations and statements are not given value since they do not appear in the claim. As to any claims not specifically discussed, the applicant(s) argued that it was patentable for one of the reasons discussed above. Please see response to above arguments for unspecified discussions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain the limitation ‘input, by the access management server, the first…second sign-on credential…’. This limitation is not taught by Applicant(s)’ filed specification. In addition, on pages 20 and 22, first paragraphs, it is clear that an application access tool is used to enter sign-on credentials and not the claimed access management server. Therefore, the amended claims contain new matter.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter. Claim 1 is directed to a system comprising an access management server. It is not clear whether the access management server embodies hardware elements. Claims directed to a server without at least a single hardware element may be directed to a software server. Software servers are not statutory, and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreev et al. (US 7,958,547 B2).

With respect to claim 1, Andreev discloses a system for automatically populating a sign-on page with sign-on credentials and automatically submitting the sign-on credentials without revealing at least one of the sign-on credentials to a user (Col. 4, lines 46-67), the system comprising:
an access management server communicatively coupled to a network (Abstract, access server), the access management server configured to:
store a first sign-on credential and a second sign-on credential for accessing a third-party application (Col. 3, lines 22-25, Col. 4, lines 13-15, and Col. 6, lines 38-41, storing user ID (first credential) and password (second credential) in registration database stored on proxy server which is also an access server);
receive a network address for the sign-on page of the third-party application from an application access tool (Col. 4, lines 64-67, target URL for logon form), wherein the 
access, via the network, based on the network address, a sign-on page of the third party application (Col. 4, lines 64-67, target URL for logon form);
identify, based on a source code database, a first object identifier in html source code of the sign-on page (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, sending an HTML logon page to client browser), the first object identifier corresponding to a first form field for entering the first sign-on credential for accessing the third-party application (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, where HTML page includes entry for username), wherein the source code database comprises one or more tables comprising predefined object identifiers of html source code (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, HTML logon page), an object in the sign-on page corresponding to each predefined object identifier (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, HTML logon page), and an action associated with each predefined object identifier (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, entering username, password, and sign-on option to sign on to application);
identify, based on the source code database, a second object identifier in the html source code of the sign-on page, the second object identifier corresponding to a second form field for entering the second sign-on credential for accessing the third-party application (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, HTML page includes entry field for entering password);

based on the first object identifier and an associated first action of the source code database, input, by the access management server, the first sign-on credential in the first form field (Figure 6, entering user ID in box 410);
based on the second object identifier and an associated second action of the source code database, input, by the access management server, the second sign-on credential in the second form field (Fig. 6, entering password in box 415) wherein the second sign-on credential is input in an anonymized format such that the second sign-on credential is not revealed to the user (Col. 4, lines 56-64, not revealing some fields to user); and
based on the third object identifier and an associated third action of the source code database, automatically submit, by the access management server, the first sign-on credential and the second sign-on credential to access the third-party application (Fig. 6, select sign on button to sign on user onto target application);
With respect to claim 2, Andreev discloses the system of Claim 1, wherein the first sign-on credential is a username for accessing the third-party application and the second sign-on credential is a password for accessing the third-party application (Col. 6, lines 38-41, storing user ID (first credential) and password (second credential) in database).
With respect to claim 3, Andreev discloses the system of Claim 1, wherein the access management server is further configured to:
store a third sign-on credential corresponding to an account identifier of an application account associated with the user (Col. 7, lines 7-16, target ID or target application);
identify, based on the source code database, a fourth object identifier in the html source code of the sign-on page, the fourth object identifier corresponding to a third form field for entering the third sign-on credential for accessing the third-party application (Fig. 7 and Col. 8, lines 7-18, using target ID to access target application using links displayed on browser);
based on the fourth object identifier and an associated fourth action of the source code database, input, by the access management server, the third sign-on credential in the third form field (Fig. 7 and Col. 8, lines 7-18, making a selection of the target application link for access to the third application); and
based on the third object identifier and the associated third action of the source code database, automatically submit, by the access management server, the first, second, and third sign-on credentials to access the third-party application (Fig. 7 and Col. 8, lines 7-18, making a selection of the target application link for access to the third application).
With respect to claim 4, Andreev discloses the system of Claim 1, wherein the first sign-on credential is input in an anonymized format such that the first sign-on credential is not revealed to the user (Col. 4, lines 56-64, not revealing some fields to user).
With respect to claim 5, Andreev discloses the system of Claim 1, wherein the access management server is configured to identify the first object identifier by:
accessing the html source code of the sign-on page and the source code database in a searchable text format (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, HTML page is a searchable page);
matching text of the html source code to a predefined object identifier in the source code database (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, HTML page fields are linked to source codes); and
determining an object corresponding to the predefined object identifier, wherein the object is the first form field (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59).
	With respect to claim(s) 8-12 and 15-18, the method and computer program of claim(s) 8-12 and 15-18 does/do not limit or further define over the system of claim(s) 1-5. The limitations of claim(s) 8-12 and 15-18 is/are essentially similar to the limitations of claim(s) 1-5. Therefore, claim(s) 8-12 and 15-18 is/are rejected for the same reasons as claim(s) 1-5. Please see rejection above.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreev et al. (US 7,958,547 B2), in view of Iasi (US 2017/0277773 A1).

With respect to claim 6, Andreev discloses the system of Claim 1, but does not explicitly teach wherein the access management server is further configured to:
identify, based on the source code database, a fifth object identifier in the html source code of the sign-on page, the fifth object identifier corresponding to a fourth form field requiring a user-specific entry for accessing the third-party application;
allow the user to input the user-specific entry; and
following input of the user-specific entry in the fourth form field, submit the first and second sign-on credentials and the user-specific entry to access the third-party application;
However, Iasi discloses the access management server is further configured to:
identify, based on the source code database, a fifth object identifier in the html source code of the sign-on page, the fifth object identifier corresponding to a fourth form field requiring a user-specific entry for accessing the third-party application (Figure 5, multiple form fields to input data for sign-on to application);
allow the user to input the user-specific entry (Figure 5, multiple form fields to input data for sign-on to application); and
following input of the user-specific entry in the fourth form field, submit the first and second sign-on credentials and the user-specific entry to access the third-party application (Figure 5, multiple form fields to input data for sign-on to application).

With respect to claim 7, the combination of Andreev and Iasi discloses the system of Claim 6, wherein Andreev discloses the access management server is further configured to, in response to determining the fifth object identifier, block access by the device of the user to the html source code of the sign-on page in a readable text format (Col. 5, lines 18-22, error message when logging on).
	With respect to claim(s) 13-14 and 19-20, the method and computer program of claim(s) 13-14 and 19-20 does/do not limit or further define over the system of claim(s). The limitations of claim(s) 13-14 and 19-20 is/are essentially similar to the limitations of claim(s) 1-5. Therefore, claim(s) 13-14 and 19-20 is/are rejected for the same reasons as claim(s) 1-5. Please see rejection above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        November 4, 2021